Case 0:21-cv-60591-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.:

 NANETTE MARTINEZ,

        Plaintiff,

 v.

 SPORTS MEDICINE ASSOCIATES OF
 SOUTH FLORIDA, P.A., Florida professional
 association, and ALFRED DESIMONE, an individual,

       Defendants.
 _______________________________________/

                                            COMPLAINT

        Plaintiff, Nanette Martinez (“Martinez”), through her undersigned attorneys, files this

 Complaint against the Defendants, Sports Medicine Associates of South Florida, P.A. and Alfred

 Desimone (hereinafter, “Defendant”), and alleges:

                                 JURISDICTION AND VENUE

        1.      This suit is brought against the Defendant pursuant to 29 U.S.C. § 201 et seq. (“Fair

 Labor Standards Act” or “FLSA”).

        2.      Jurisdiction is conferred upon this Court by:

                (a)     28 U.S.C. § 1331;

                (b)     28 U.S.C. § 1343; and

                (c)     29 U.S.C. § 216(b), which allows for a FLSA claim to be brought in any court

 of competent jurisdiction.

        3.      Venue is proper for the Southern District of Florida because:
Case 0:21-cv-60591-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 2 of 9



                (a)     Martinez was employed in the Southern District of Florida by the corporate

 Defendant which at all material times conducted, and continues to conduct, business in Broward

 County; and

                (b)     Additionally, venue lies because the acts that gave rise to Plaintiff’s claims

 occurred in the Southern District of Florida and because the corporate Defendant keeps an office for

 the transaction of its customary business in this district (Sports Medicine of South Florida, P.A. is

 headquartered in Broward County, and Alfred Desimone resides in Broward County).

               CONDITIONS PRECEDENT/ADMINISTRATIVE EXHAUSTION

        4.      Plaintiff has complied with all conditions precedent in this case, or they have been

 waived.

                                               PARTIES

        5.      Martinez resides within this judicial district.

        6.      Defendant Sports Medicine of South Florida, P.A. is a Florida professional

 association which, at all times material, conducted substantial and continuous business in this judicial

 district, and is subject to the laws of the State of Florida and the United States. Sports Medicine of

 South Florida, P.A. owns and operates a orthopedic practice in Weston, Florida at which for all

 material times Martinez worked for and her labor benefited.

        7.      The corporate Defendant paid employees and paid Martinez (through Desimone) and

 has gross annual sales volume that greatly exceeds $500,000 annually (around several million), at

 least for years 2018-20. The corporate Defendant has two or more employees engaged in commerce,

 as they have two or more employees who handle, work on, and use goods or materials that have been

 moved in interstate commerce and/or manufactured outside the state of Florida. For example, in the

 South Florida location Defendant has at least 15 employees two or more who use computers,

 computer software, office supplies, medical equipment, copiers which were manufactured outside the


                                                    2
Case 0:21-cv-60591-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 3 of 9



 State of Florida (and thus have moved in interstate commerce), and use cars and vehicles which

 vehicles and gasoline were manufactured outside the State of Florida. Further, the Defendant has

 various employees make long distance phone calls (suppliers, internet purchases, medical equipment

 providers, insurance representatives, and others) and sent emails to individuals who reside out of the

 State of Florida regularly and recurrently to effectively communicate for the businesses to operate.

         8.      Additionally, Martinez is entitled to individual coverage, as she regularly and

 recurrently made calls to vendors, suppliers, billing agents, insurance representatives, prospective

 customers, and customers across state lines and thus she participated in the actual movements of goods

 or services and commerce across state lines.

         9.      Individual Defendant Desimone is the owner, officer, director/HR representative of

 the corporate Defendant and operates it day-to-day and has operational control over the corporate

 Defendant deciding financial decisions and having say over numerous employees and directing their

 work day-to-day, including how much they would be paid and when they would be paid, as the

 individual Defendant had the power the hire and fire, daily managed the company and was ultimately

 responsible for the profitability of the business.

         10.     Concerning Martinez, Defendant Desimone hired her, told her what to do, managed

 the operation day-to-day, determined how much and whether she would be paid (monthly bonuses

 were often late because the business has cash-flow issues, at least those were the excuses given by

 Defendant Desimone to Martinez), and Martinez had to follow the individual Defendant’s orders.

         11.     The corporate Defendant is an “employer” pursuant to 29 U.S.C. § 203(d) of the Fair

 Labor Standards Act, and so too is the individual Defendant.

         12.     The corporate Defendant is an “enterprise” pursuant to 29 U.S.C. § 203(r) of the Fair

 Labor Standards Act.




                                                      3
Case 0:21-cv-60591-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 4 of 9



 The corporate Defendant is an enterprise “engaged in commerce” pursuant to 29 U.S.C. § 203(s) of

 the Fair Labor Standards Act. During all times relevant to this action, the corporate Defendant was

 an enterprise engaged in commerce as defined in 29 U.S.C. §§ 203(r) and 203(s).

        13.       Martinez was an “employee” pursuant to 29 U.S.C. § 203(e)(1) of the Fair Labor

 Standards Act.

        14.       Martinez was a non-exempt employee of Defendant who was subject to the payroll

 practices and procedures described in Paragraphs 23, 24, and 25 below, and who worked in excess of

 forty (40) hours during one or more workweeks within three (3) years of the filing of this Complaint.

 At all times pertinent to this Complaint, Defendant failed to comply with 29 U.S.C. §§ 201-219 in

 that Martinez performed services for Defendant for which no provision was made to properly pay for

 those hours in which overtime was required to be paid, which requires the payment of wages at time

 and one-half for all hours worked in excess of forty (40) hours in each workweek.

                                    STATEMENT OF FACTS

        15.       Within the past three (3) years (2018 through 2020), Martinez worked for the

 Defendant performing various duties. Martinez worked under the title “billing manager”, which

 duties included being nothing more than a glorified collector, as she had no ability to hire or fire

 or make effective recommendation for such decisions, nor did she truly supervise two or more full-

 time employees (she could document employees’ poor performance in the billing department, who

 were then free to assault her, batter her, and generally treat her terribly, and she had recourse of

 any kind from there). Martinez was nothing about a production employee, simply attempting to

 collect as much money as she could, and thus is nonexempt, meaning she was entitled to overtime.

 Martinez had to clock in and out for lunch, but work through it. The agreement between me and

 the employer was that my pay was to compensate me for 40 hours worked, and thus only the first




                                                  4
Case 0:21-cv-60591-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 5 of 9



 40 because when I started I worked 40, but my hours were increased thereafter and I was thus was

 not compensated for the hours I worked over 40.

        Martinez is Puerto Rican and worked for the Defendants for approximately 2 years and 2

 months. Martinez reported to 5 doctors in the practice, and then to a supervisor, who was fired

 and replaced with an office administrator named Carlos Pedraha, who threatened Martinez by

 telling her, “I can make you fail.” Martinez was supposed to have two people who reported to her,

 Hilary Bodden (a biller) and Anielka Martinez (a collector), but the administrator made clear that

 they report to him, and they were allowed to mistreat Martinez terribly. For example, they would

 knock into her in the hallway, stomp on her toes, and defamed Martinez. Martinez tried to write

 them up but they laughed about it and started to harass her.           Bodden repeatedly referred to

 Martinez as “the devil’, which is defamatory. Anielka Martinez threatened to quit repeatedly, but

 Defendants would always call her and bring her back, against Martinez’s desires and advice.

        16.     Martinez’s duties included doing whatever task the Defendant instructed her to

 perform, which varied depending on the time, but she was subordinated to other workers in the

 department shop foreman, and many of the other employees, and had to obtain their approval as to

 how they wanted to handle certain situations.

        17.     Martinez did not have the ability to hire or fire anyone (nor did she hire or fire anyone),

 and she did not regularly and customarily direct the work of any employees, much less two or more

 full-time workers.

        18.     Martinez was only given tasks that were designed to facilitate production work of the

 Defendant, such as the tasks described above concerning collecting funds owed, all of which consisted

 of regular, recurrent, and routine work that did not involve him exercising independent judgment and

 discretion on matters of significance.

        19.     Martinez’s primary duties were not management.


                                                    5
Case 0:21-cv-60591-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 6 of 9



        20.     During Martinez’s employment, Martinez did not have any authority to interview,

 select, and/or train employees. Martinez did not have any authority to set and adjust the rates of

 pay and hours of work for any employees. Martinez had no authority to direct the work of

 employees. Martinez did not maintain production or sales records at all when he worked for the

 Defendant, nor did he use any such records to supervise or control any employee. In fact, Martinez

 knows little about the business’s financing or financial success or failure, other than it was grossing

 about $3,000,000 and was trying to grow that by a factor of 5 or 6. The finances were not her

 responsibility. Martinez did not supervise any staff. Martinez had absolutely no say concerning

 any of the costs. For example, concerning wages paid to employees, Martinez had no say

 concerning what any particular employee would be paid, how many employees could work, when,

 what hours they could work, whether their pay should be increased or decreased, what tasks they

 would be performing, as all of that was determined by the Defendants. Martinez had no authority

 to spend any of the Defendant’s money at all, and had no authority to authorize the payment of

 bills. Martinez never opened up any mail that came to the building for purposes of making any

 decision concerning the business with respect to that mail.

        21.     While Martinez worked for the Defendants, she never appraised employees’

 productivity and/or efficiency for the purpose of recommending promotions or other changes in

 status. While Martinez worked for the Defendants, she never handled employee complaints and

 grievances, as that was for the Defendants to do. Also, Martinez never disciplined employees, nor

 did she have the power or authority to do that. Martinez did not plan any work for any employee,

 as there was no work to plan. Martinez never determined any techniques to be used by employees

 to do their job. Martinez never apportioned work among any employees, as there were no

 employees who reported to him to whom to apportion work. Martinez never determined the type

 of materials, supplies, machinery, equipment, or tools to be used by any employees, as the


                                                   6
Case 0:21-cv-60591-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 7 of 9



 Defendants or the employees themselves decided all of that.       Martinez had no involvement in

 controlling the flow and distribution of materials or merchandise and supplies. Martinez had

 nothing whatsoever to do with materials, merchandise, or supplies or their distribution. Martinez

 had no involvement with respect to budgeting. Martinez was not involved in reviewing any sort

 of financial documents or statements of the buildings, and he did not review any such documents,

 nor was Martinez supposed to. Martinez had no involvement in monitoring or implementing legal

 compliance measures. There were no legal issues that Martinez had anything to do with in terms

 of deciding how they would be handled or dealt with while he worked for Defendant, nor did he

 have anything to do with paperwork concerning new employees or hires. Martinez simply

 followed the established techniques and procedures with respect to his duties, all of which were

 repetitive, routine, and recurrent work.

        22.     Martinez did not do anything that could have resulted in financial losses for the

 Defendants. Martinez did not perform work that was directly related to management or general

 business operations of Defendants or their customers, because Martinez did not perform work

 directly related to assisting with the running or servicing of the business, but rather was engaging

 in production work (manual labor to collect monies from those who owed monies to Defendant,

 and work arising out of that, communications with debtors concerning payments). Martinez also

 did not perform work directly related to the management or general business operations of the

 Defendants because Martinez did not work in a functional area such as tax; finance; accounting;

 budgeting; auditing; insurance; quality control; purchasing; procurement; advertising; marketing;

 research; safety and health; personnel management; human resources; employee benefits; labor

 relations; public relations, government relations; computer network, internet and database

 administration; legal and regulatory compliance; and similar activities. Rather, Martinez was one




                                                  7
Case 0:21-cv-60591-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 8 of 9



 more person looking to perform production work the Defendants rely on so heavily, assist with the

 production work of getting money collected.

        23.     In the course of employment with Defendant, Martinez worked the number of hours

 required of her, but was not paid time and one-half for all hours worked in excess of forty (40) during

 a workweek.

        24.     Martinez regularly worked in excess of forty (40) hours per workweek—60-70 hours

 per week on average.

        25.     The Defendant should have partial accurate records of hours worked, because it

 required Martinez to login on a computer (though she was given tasks and worked off of the clock

 when instructed to, including working through lunch every day).

        26.     Martinez has retained the undersigned legal counsel to prosecute this action in her

 behalf, and has agreed to pay them a reasonable fee for their services.

        27.     Martinez is entitled to his reasonable attorneys’ fees for prosecuting this action,

 whether or not she is the prevailing party.

                 COUNT I – RECOVERY OF OVERTIME COMPENSATION

        28.     Martinez re-adopts, incorporates by reference, and re-alleges Paragraphs 1 through 27

 above as though fully set forth.

        29.     Martinez is entitled to be paid time and one-half for each hour worked in excess of

 forty (40) in each workweek.

        30.     By reason of the intentional, willful, and unlawful acts of Defendant, Martinez has

 suffered damages, e.g., back pay for overtime wages, liquidated damages, and compensatory

 damages, plus incurring costs and reasonable attorneys’ fees.




                                                   8
Case 0:21-cv-60591-RAR Document 1 Entered on FLSD Docket 03/17/2021 Page 9 of 9



        31.     As a result of the Defendant’s willful violations of the Act, and the failure to pay

 overtime which was not in good faith, as discussed above, Martinez is entitled to liquidated damages

 as provided in § 216 of the FLSA, and is entitled to recover damages for three (3) years.

        WHEREFORE, for workweeks within three (3) years of the filing of this Complaint, Martinez

 demands judgment against Defendants for the wages and overtime payments due her for the hours

 worked by her for which she has not been properly compensated (back pay), liquidated damages,

 reasonable attorneys’ fees and costs of suit, and for all proper relief including pre-judgment interest,

 and any further relief that the Court deems necessary.

                                 DEMAND FOR TRIAL BY JURY

        Plaintiffs demand trial by jury on all issues and all counts of this Complaint so triable as a

 matter of right.

 Dated: ___March 17, 2021________________

                                                Respectfully submitted,

                                                       By: /s/ Chris Kleppin
                                                               Chris Kleppin
                                                               Fla. Bar No. 625485
                                                               ckleppin@gkemploymentlaw.com
                                                               The Kleppin Firm, P.A.
                                                               Attorneys for Plaintiff
                                                               8751 W. Broward Boulevard
                                                               Suite 105
                                                               Plantation, FL 33324
                                                               Tel: (954) 424-1933
                                                               Fax: (954) 474-7405
                                            Secondary E-Mails: assistant@gkemploymentlaw.com




                                                    9
